Citation Nr: 1023195	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a tumor of the lung 
due to asbestos exposure.

2.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

(The issue of entitlement to service connection for a tumor 
of the lung due to asbestos exposure is addressed in the 
REMAND that follows the decision below.)


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested, at its 
worst, by level III hearing in both ears during the pendency 
of his appeal.  


CONCLUSION OF LAW

A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.85, 4.86 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty in the Navy from June 1958 
to June 1962.  His specialty was as a machinist mate.  His 
duties would involve activities in the engine room of ships.  
The Veteran's personnel records reflect that he served 
onboard a ship from September 1958 until April 1962.  His DD 
214 reflects that he was discharged from a shipboard 
assignment; however, he was on a hospital ship for treatment 
from April to June 1962 and was not a member of the crew.  

The Veteran's service treatment records (STRs) are negative 
for any problems with his hearing in service.  His hearing 
was reported as 15/15 for both the whispered voice and spoken 
voice tests in June 1958 and June 1962.

The Veteran submitted his claim for VA disability 
compensation benefits in January 2008.  He maintained that he 
suffered from hearing loss due to his exposure to acoustic 
trauma as part of his duties on his ship.  

The Veteran was afforded a VA audiology examination in April 
2008.  The VA examiner reported that the claims folder had 
been reviewed.  The Veteran reported his noise exposure in 
service.  He detailed his problems with his hearing loss.  He 
said that he could not hear the telephone ringing in another 
room.  He also said that his wife often complained that the 
television was too loud.  He said that he had noticed hearing 
problems since service.  

The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
65
75
LEFT
40
40
65
75
75

The average decibel loss, for 1000 to 4000 Hertz, in the 
right ear was 58 and in the left ear it was 64.  The Veteran 
had speech recognition scores of 96 percent for each ear.

The results of the audiogram revealed a hearing loss for VA 
disability purposes.  See 38 C.F.R. § 3.385 (2009).  The 
examiner related the Veteran's hearing loss to his noise 
exposure in service.  

The Veteran was granted service connection for bilateral 
hearing loss and given a noncompensable disability rating in 
April 2008.  

The Veteran disagreed with his disability rating for his 
service-connected hearing loss in May 2008.  He provided 
examples where he had difficulty hearing.  He said that he 
had problems hearing what people said to him and found 
himself asking them to repeat what they were saying several 
times.  He also said that, if he was in a group of people and 
there was more than one person talking or any type of 
background noise, he would not be able to hear or understand 
what was being said.  The Veteran also said that if his wife 
or grandchildren were talking to him he would have a great 
deal of problems hearing and understanding what they were 
saying.  He would have to ask them to talk louder so he could 
hear them.  He said he would also ask his wife to answer the 
telephone because he would not be able to hear what the other 
person would be saying and would have to ask them to speak 
louder or tell them his wife would call them back.  He said 
he would turn up the volume on his television so loud that 
people would leave the room; or, they would ask him to turn 
it down and he would not be able to hear what was on the 
television.  

The Veteran submitted a private audiogram from ENT Associates 
in June 2008.  The audiogram was dated that same month.  The 
audiogram depicted the results in chart form and listed 
speech recognition scores for both ears.  Although in chart 
form the results are easily read as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
50
65
80
LEFT
45
65
75
75

The average decibel loss, for 1000 to 4000 Hertz, in the 
right ear was 61 and in the left ear 65.  The Veteran had 
speech recognition scores of 84 percent for the right ear and 
88 percent in the left ear.

The RO denied a compensable disability rating for the 
Veteran's hearing loss in October 2008.  The RO issued a 
statement of the case (SOC) that explained the basis for the 
continued denial.  In regard to the private audiogram, the RO 
noted that the audiogram did not reflect that it was 
administered by a state licensed audiologist or that the 
speech recognition scores were achieved through a controlled 
speech test, such as the Maryland CNC.  See 38 C.F.R. 
§ 4.85(a) (2009) (Examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.)  

The Veteran perfected his appeal in October 2008.  He 
objected to the use of his hearing being tested in a sound 
proof booth.  He said the testing was done in a perfect 
situation and did not address real life situations.  

The Veteran was afforded a VA audiology examination in June 
2009.  The results of audiometric testing were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
65
75
LEFT
45
65
75
75

The average decibel loss, for 1000 to 4000 Hertz, in the 
right ear was 58 and in the left ear it was 65.  The Veteran 
had speech recognition scores of 88 percent for the right ear 
and 96 percent in the left ear.  There was no discussion of 
the impact of the Veteran's hearing on his daily activities.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Veteran's claim for a higher evaluation 
for his bilateral hearing loss disability is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  Tables VI, VIa, and VII as set 
forth in the regulations are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 Diagnostic Code 6100 
(2009).  When the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2009).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2009).

A review of the April 2008 VA audiometric studies correlates 
to level II hearing in both ears.  See 38 C.F.R. § 4.85, 
Table VI.  The combination of the two ears corresponds to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

The results of the audiometric studies do not allow for 
application of 38 C.F.R. § 4.86(a) or (b) for either ear.  

Although the RO elected to not accept the results of the June 
2008 private audiogram, the Board finds that there is no 
prejudice to the Veteran in this regard as the results would 
not provide for a compensable disability rating.  The results 
of the June 2008 private audiology examination correlates to 
level III hearing in both ears.  See 38 C.F.R. § 4.85, Table 
VI.  The combination of the two ears again corresponds to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.  
As with the results of the April 2008 examination, results 
from the June 2008 private audiometric studies do not allow 
for application of 38 C.F.R. § 4.86(a) or (b) for either ear.  

Finally, the results of the June 2009 VA audiometric studies 
correlates to level III hearing in the right ear and level II 
hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
The combination of the two ears corresponds to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.  
The results of the audiometric studies do not allow for 
application of 38 C.F.R. § 4.86(a) or (b) for either ear.  

The assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a compensable disability 
evaluation for the Veteran's bilateral hearing loss at any 
time during the pendency of his appeal.  

There is no evidence that the manifestations of the Veteran's 
bilateral hearing loss are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  The Board notes 
that the Veteran has submitted statements as to the 
difficulties he experiences as a result of his hearing loss.  
He noted that he had difficulty in hearing what was said to 
him, particularly in a group setting or with background 
noise.  He also had difficulty in hearing what his wife or 
grandchildren would say and would have to ask them to speak 
louder.  He also said that he had to turn up the volume on 
his television set.  He chose to not answer the telephone if 
he could avoid it because it would be difficult to hear the 
person on the other end.   

He did not provide evidence of any impact on his ability to 
work.  In light of any objective evidence to show that the 
Veteran has experienced impact on his employment, or other 
impact on his daily activities since his claim of January 
2008, the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of a veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the Veteran was examined in 2008 and 2009, 
after the Martinak decision.  The evidence of record, as 
noted above, includes the Veteran's own statements as to the 
impact of his hearing loss on his daily activities.  The 2008 
VA examiner recorded the Veteran's description of the impact 
of his hearing loss on his daily activities.  The Veteran did 
not provide evidence of an impact on employment.  His social 
impact has been the difficulty in hearing what others said to 
him and asking them to either repeat what they said or speak 
louder.  There was no discussion regarding the impact of his 
hearing loss at the time of the June 2009 VA examination.  
However, the Veteran did not provide any additional comments 
to say there had been any change in how his hearing loss 
affected him.  Thus, the evidence of record is adequate to 
assess the Veteran's hearing loss disability.

As a last item, The Board notes that the decision in Martinak 
has addressed the Veteran's argument regarding the method 
employed by VA to test for hearing loss.  The Court upheld 
VA's use of a sound proof booth in determining the level of 
hearing loss disability.  See Martinak, 21 Vet. App. at 454.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable rating for the Veteran's bilateral 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection for bilateral 
hearing loss has been granted.  He is seeking a higher 
disability rating as a downstream element.  The Board notes 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 
490.  Accordingly, no discussion of VCAA notice is required 
in this case.

The Board finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, personnel records, private 
records, as well as statements from the Veteran.  He was 
afforded two VA examinations.  

The Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


REMAND

The Veteran is also seeking entitlement to service connection 
for a tumor of the lung due to asbestos exposure.  The 
Veteran alleges the asbestos exposure occurred during service 
as a result of his assigned duties as a machinist mate on his 
ship.  He has said that he had a lung tumor removed in 
January 1967.  He said the surgery took place at St. Louis 
University Hospital.

The Veteran's service treatment records (STRs) are negative 
for any reported lung disorders.  His release from active 
duty physical examination included a report of a negative 
chest x-ray in June 1962.  

A review of the claims folder shows that the Veteran was 
afforded VA educational benefits from 1972 to 1976.  
Available records show he pursued a Bachelor's degree in fire 
science.

Records from St. Louis University Hospital were obtained in 
March 2008.  They related to inguinal hernia surgery that was 
done in April 1987.  No records pertaining to the Veteran's 
reported lung surgery from January 1967 were provided.  

The above hospital records do provide relevant information.  
First, the Veteran's occupation was recorded as a fire 
captain with the St. Louis, Missouri, Fire Department.  
Second, the results of a chest x-ray were included.  The 
report indicated that no acute infiltrate was noted.  
However, a prior surgical resection was noted and there was 
evidence of regeneration of the left 5th rib.  The report 
also said there was slight blunting of the left costophrenic 
angle which may be due to pleural thickening.  The final 
conclusion was of no active intrathoracic disease.

In January 2008, the RO wrote to the Veteran to ask him to 
describe his asbestos exposure in service.  He was also asked 
to provide information regarding other things that he was 
exposed to that may cause cancer, both in service and after.  
He was also asked to tell the RO what type of work he did 
before service and after.

The Veteran did not identify any post-service exposure, 
either to cancer causing agents or asbestos.  Moreover, he 
did not identify himself as having been a firefighter for 
what must have been a number of years if he had attained the 
rank of captain at the time of his surgery in 1987.  He did 
not relate this occupation to the VA hearing examiner in 
April 2008 when he listed his post-service employment.  
Moreover, he did not identify any post-service employment in 
response to the RO's letter.

The Veteran's claim for service connection for a lung tumor 
due to asbestos exposure was denied in April 2008.  The RO 
found that the STRs were negative for a lung tumor and the 
records from St. Louis University Hospital did not show 
treatment for, or a diagnosis of a lung tumor due to asbestos 
exposure.  

The Veteran disagreed with the denial of service connection 
for a lung tumor due to asbestos exposure in May 2008.  He 
did not provide any additional evidence or argument in 
support of the lung tumor issue.

The Veteran has not provided any evidence of a current 
disability involving either lung.  The records from St. Louis 
University Hospital contained a 1987 chest x-ray report that 
noted a prior resection of the left lung and possible pleural 
thickening.  However, the Veteran has not identified any 
contemporaneous records that could be obtained to show a 
current lung disorder.  Also, the 1987 records do not 
specifically refer to the reason for the claimed surgery of 
1967.  Thus, there is no objective evidence of record 
relating to the reasons why he had surgery in 1967, even if 
the 1987 chest x-ray report indicates lung surgery at some 
earlier date.  Moreover, it cannot be judged from the x-ray 
report when the prior surgery took place.

The Board notes that hospital provided the 1987 records in 
response to a request for records of the January 1967 
surgery.  The hospital's response did not indicate that there 
were no records from 1967; the hospital merely supplied the 
1987 records.  Given the importance of the 1967 records, 
another request for the records must be made to include 
having the hospital state that the records are not available, 
if indeed they are not.

The Veteran made reference to what he was told by his 
treating oncologist when he submitted his substantive appeal 
in October 2009.  It is not known if the Veteran meant that 
he was currently receiving oncology treatment or if this was 
a statement from an oncologist that related to prior 
treatment.  The Veteran must be given the opportunity to 
identify the oncologist and to provide pertinent treatment 
records or authorize VA to obtain such records.  

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street"); see 
also 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (2009).  VA's duty 
must be understood as a duty to assist the Veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) 
(citing to Woods, 1 Vet. App. at 193).  The Veteran must 
assist VA by identifying any outstanding VA records so they 
can be obtained, by either providing private records or 
authorizing VA to obtain them on his behalf, and by providing 
information regarding his exposure to cancer agents or 
asbestos and his occupation after service as requested.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be informed that 
he should submit evidence of a current 
lung disorder.  The records from St. 
Louis Hospital are over 23 years old, 
contain only x-ray evidence of lung 
surgery at some prior date, and do not 
indicate the reason for the surgery.  

2.  The agency of original jurisdiction 
(AOJ) should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  Another 
request for the records relating to his 
surgery in 1967 must be made with a 
request that the hospital indicate that 
the records are not available if that is 
the case.  

The Veteran should be specifically asked 
if he is receiving any current treatment 
from an oncologist and to either provide 
those records or authorize the AOJ to 
obtain those records on his behalf.

The Veteran should also be asked to 
detail his years of work as a firefighter 
and to address the types of exposures 
asked about in the VA letter of January 
2008.  He should also be asked if he has 
applied for benefits from any other 
asbestos disability programs.  If so, he 
should provide information about the 
basis for the application and for the 
award of any such benefits.

3.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to evaluate his 
claimed lung disorder.  The claims folder 
must be made available to the examiner, 
in conjunction with the examination.  All 
necessary tests should be conducted that 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.

(The Veteran has alleged that he had a 
tumor, not further identified, removed 
from his left lung in 1967.  He further 
alleges that his tumor was the result of 
exposure to asbestos during his Navy 
service.  The Veteran did serve on a ship 
from 1958 to 1962 and his duties would 
have placed him in the ship's engine 
room.)  

The examiner should identify any 
disorders of the lungs that may be 
present.  The examiner is further 
requested to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that each diagnosed disorder is related 
to the Veteran's service.  The examiner 
should provide a complete rationale for 
all conclusions reached.

4.  After undertaking any other 
development deemed appropriate the AOJ 
should re-adjudicate the lung issue on 
appeal.  If the benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


